Citation Nr: 0619032	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  99-11 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chronic low back strain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to service connection for a bilateral leg 
disability as secondary to service-connected chronic low back 
strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which continued a 40 percent rating for service-connected 
chronic low back strain, and denied a claim of service 
connection for bilateral leg pain.  In March 2003, the 
veteran testified before the undersigned Acting Veterans Law 
Judge, and the transcript is of record.  In September 2003, 
the Board remanded this case for additional evidentiary 
development and due process considerations.  


FINDINGS OF FACT

1.  The veteran's service-connected chronic low back strain 
is manifested, primarily, by objective evidence of overall 
severe limitation of motion, tenderness and muscle spasms.  
Objective evidence of ankylosis of the lumbar spine is not 
demonstrated and current degenerative disc disease of the 
lumbar spine is not associated with the service-connected 
disability.  

2.  A bilateral leg disability, associated with 
intervertebral disc syndrome, is not a manifestation of 
service-connected chronic low back strain.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5235-5243 (2005).

2.  Service connection for a bilateral leg disability as 
secondary to service-connected low back strain is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in an 
April 2004 letter.  

During the pendency of this appeal, the United States Court 
of  Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.  In 
this case, the veteran received a notification concerning 
disability ratings and effective dates in March and April 
2006, respectively.  

Even if the preceding letters could be considered inadequate 
notice, no prejudice results in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
appropriate information in order to advance any contention 
regarding the claims on appeal:  The April 2004 letter 
provided the veteran with information concerning secondary 
service connection (such that in order for the benefit to be 
awarded a relationship should be shown between the claimed 
condition and a service-connected disability), as well as the 
information that increased evaluations required medical 
evidence showing that a service-connected disability more 
closely meets the next higher rating criteria (or higher).  
As such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In terms of any notification regarding downstream elements, 
it is also noted that due to the denial of issues on appeal 
below, any such downstream issue is rendered moot; thus, the 
veteran is not prejudiced by the Board's consideration of the 
pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran appropriately received sufficient VCAA 
notification.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
April 2004 letter--it at the least gave an impression that a 
wide variety of evidence would be accepted and considered by 
VA in its decision.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains VA treatment records from 1998 
to 2005.  As detailed below, the veteran underwent several VA 
examinations.  The RO also obtained private records from St. 
Joseph Hospital.  In September 2005, the veteran indicated 
that he had no additional evidence to submit.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.  

Legal standards

	Increased rating	

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new Diagnostic Codes, as well as 
under the new Diagnostic Code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

The previous version of the rating criteria is provided as 
follows:  Under Code 5292, limitation of motion of the lumbar 
spine is assigned a 10 percent rating for slight limitation 
of motion, a 20 percent rating for moderate limitation of 
motion, and a maximum schedular rating of 40 percent for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Under Code 5295, a 10 percent rating is 
assigned for lumbosacral strain with characteristic pain on 
motion.  If there is lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position, a 20 percent evaluation is 
in order.  Finally, a maximum schedular rating of 40 percent 
is awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

The regulations regarding spine disabilities were revised 
effective September 26, 2003.  Under these regulations, a 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, see 38 C.F.R. § 
4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	.........100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
............................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine
	....................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis...................................................20

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Additionally, 
the new rating schedule for diseases and injuries of the 
spine utilizes the General Rating Formula for Diagnostic 
Codes 5235 (vertebral fracture or dislocation), 5236 
(sacroiliac injury and weakness), 5237 (lumbosacral or 
cervical strain), 5238 (spinal stenosis), 5239 
(spondylolisthesis or segmental instability), 5240 
(ankylosing spondylitis), 5241 (spinal fusion), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  

	Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Additionally, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310.  As well, when aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Analysis

A complete review of the record (contained herein), see 
38 U.S.C.A. § 7104(a), instructs that the veteran is not 
entitled to a rating in excess of 40 percent for chronic low 
back strain, and that service connection on a secondary basis 
is not warranted for a bilateral leg disability.    

At a March 1999 VA examination, performed pursuant to the 
pending claims, the veteran reported that he had been 
suffering from his usual occasional episodes of back pain 
until more recently when the pain had become more severe.  
The veteran reported that he frequently could not stand long 
enough under the shower, and he had to take sponge baths.  
Pain radiated down in the right posterior buttock and right 
thigh posteriorly to the level just above the knee.  The 
veteran reported pain 80 percent of the time, and he had to 
use a cane due to weakness.  He also had stiffness in the low 
back, and felt a marked lack of endurance and fatigability.  
The veteran clarified that the pain in his right thigh had 
started in March 1998, and since leaving service, he had had 
only bouts of low back pain without radiation and without 
numbness.  

Objective findings indicated severely diminished range of 
motion of the trunk with only 10 degrees flexion and 3 
degrees of extension.  The veteran revealed some uniform 
decrease in the strength of the right leg.  Straight-leg 
raising on the right was 25 degrees, and on the left was 80 
degrees, with pain the right posterior leg.  CT scans of the 
lumbar spine in September 1997 and November 1998 revealed 
degenerative discs at multiple levels.  A February 1999 MRI 
showed desiccated discs at multiple levels, without any 
evidence of nerve root compression.  The impression was 
chronic low back strain, recurrent, spondylosis of the lumber 
spine with degenerative lumbar discs, and right-sided 
sciatica, intermittent, recent onset.  

The examiner commented that the veteran had been treated in 
service only for episodes of lumbosacral strain.  The major 
damage to the veteran's spine, however, occurred in civilian 
life and after leaving the service.  The veteran performed 
strenuous work with heavy lifting for 18 years.  

A May 1999 VA neurology consult contained the veteran's 
description of low back spasm pain on and off since service.  
Objective findings included increased paravertebral muscle 
tone throughout the lumbar spine, and very limited range of 
motion due to midline muscle pulling in all directions.

A July 1999 VA outpatient neurosurgery consult noted the 
veteran's report of in-service back pain that had subsided 
until 1993 when he pushed a heavy load at work.  Since then 
he had experienced persistent back pain, which was localized 
to the low back and prolonged by standing and sitting.  The 
assessment was that the veteran's symptoms were possible 
secondary to disc degeneration at L3-4, and L5-S1, or of 
musculoskeletal in etiology.  

An August 1999 VA rehabilitation consult contained the 
veteran's report of progressively worsening symptoms over the 
last three to four years.  The assessment was that the 
veteran did not want physical therapy, and apparently had 
tried the exercises before.  The attending physical therapist 
noted that if the veteran wanted to try in the future a new 
consult should be scheduled.  

A September 1999 VA outpatient record indicated that the 
veteran had not suffered a recurrent of numbness in the upper 
or lower extremities since the last visit, but he though he 
had some numbness on the right lower aspect of the face.  

The veteran underwent a November 1999 VA examination, and 
reported that he recently terminated a job due to ongoing 
back pain.  He took Vicodin for severe low back pain, and 
denied having any numbness, tingling, or weakness in the 
lower extremities.  The diagnosis was, after physical 
examination that included neurologic testing, mild to 
moderated degenerative disk disease of L4-L5 and L5-S1 by 
MRI.  

In April 2000, the veteran reported increasing hip and back 
pains, which had been ongoing for the past two to three 
years; over the last month, the veteran had been getting 
worse.  The pain was in the coccyx area, and did not radiate.  
An October 2000 VA outpatient note rendered an impression of 
osteoarthritis, spine and hips, and neuro assessment found no 
focal weakness with intact sensation to monofilament at both 
feet.  In October 2001, the veteran complained of severe back 
pain precipitated by reaching into the dishwasher (as also 
indicated in an emergency department noted at St. Joseph 
Hospital).  He had no radiation of pain to the lower 
extremities.  Objective findings included that he walked 
favoring the right leg with cane, and had spasm and point 
tenderness at a couple of locations along the lumbar 
paraspinal muscles.  

At a February 2002 VA examination, the examiner noted that 
the claims file and clinical records had been reviewed.  The 
interim history since the last evaluation in 1999 was that 
the veteran continued to experience constant chronic low back 
pain, aggravated by weightbearing longer than five to ten 
minutes, bending, attempted lifting, and driving an 
automobile longer than a half hour.  The veteran reported 
that he had an occupational injury in 1993 and was on sick 
leave relative to that problem for greater than a month.  The 
assessment was chronic lumbosacral strain, and advanced 
degenerative joint and disk disease with referred pain to the 
right lower extremity.  The examiner commented that at issue 
was the association between the veteran's chronic lumbosacral 
strain and his now identified degenerative joint and disk 
disease.  The examiner stated that the veteran had had a 
number of occupational injuries, including a significant one 
in 1993.  The examiner concluded that the lumbar strain was a 
muscular-type problem, and degenerative joint and disk 
disease was subsequent to the veteran's discharge from the 
military.  

In May 2002, the veteran was diagnosed as having peripheral 
neuropathy secondary to Type II diabetes mellitus.  

At his March 2003 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that his right big 
toe would not bend, and the back of his foot hurt all of the 
time.  He also reported muscle spasms in his back, and that 
he first experienced sciatic pain in his leg about a year and 
a half ago.  

In September 2003, the Board remanded this case for several 
reasons, including for a current VA examination.  
Particularly, an examiner was asked to opine whether the 
veteran's service-connected low back disability was 
manifested by intervertebral disc syndrome, or whether the 
veteran's currently diagnosed disc disease was separate and 
distinct from the service-connected lumbosacral strain.  
Moreover, the examiner was asked to express an etiological 
opinion regarding the veteran's diagnosed leg disability 
(i.e., was it due to the service-connected low back strain, 
or any currently diagnosed disc disease).   

A February 2004 neurology consult at the Togus VA Medical 
Center contained an assessment that there was no clear-cut 
single-nerve root compromise on clinical examination or by 
neurological imaging that could be responsible for all of the 
symptoms involving the right lower extremity.  The assessor 
tried to explain to the veteran that he had probably 
advancing lumber and cervical spondylitic disease, which may 
or may not be possibly related to his back strain and injury 
in the military.  In summary, the attending neurologist 
suspected that the veteran had diffuse neuromuscular 
complaints from lumbar spondylosis superimposed upon or 
associated with a diabetic polyneuropathy.  

In a May 2004 VA examination report, the examiner noted that 
VA and military records were extensively reviewed.  The 
veteran gave a comprehensive account of his symptomatology, 
including complaints relating to the leg:  Pain was said to 
be present all the time, and when supine, he also had pain in 
the right knee.  Physical assessment found truncal range of 
motion to be 15 degrees with onset of pain and stiffness in 
all of these motions.  Extension was 3 degrees, and rotation 
bilaterally was 15 degrees with the onset of pain and 
stiffness in all directions.  

An MRI of the spine showed a L4-L5 disc bulge with annular 
tear and deviation to the right of the midline.  The examiner 
rendered an impression of:  (1) chronic recurrent low back 
strain; (2) spondylosis of the lumbar spine with degenerative 
lumbar disc disease at multiple levels; and (3) right leg 
pain secondary to lumbar radiculopathy involving L4-L5 and/or 
L5-S1 secondary to diagnosis #2.  

A September 2004 VA examination addendum recounted specific 
information from the veteran's service medical records, 
including an October 1968 x-ray that found unilateral pars 
interarticularis defect, which according to the examiner, was 
an unusual finding.  Indeed, multiple radiographic 
evaluations since then, including a May 2004 exam, failed to 
demonstrate either a spondylosis or spondylolisthesis.  
Multiple rating exams had bolstered the impression that the 
veteran suffered from repeated attacks of low back strain in 
service.  The examiner observed that it was not until a 1993 
industrial accident (or the mid-90s or later) that leg pain 
became a problem.  The examiner observed that a February 1999 
MRI showed no disk herniation, and MRI done in March 2004 
evidenced ruptured disc at L-4/5.  With the latter and low 
back strain being separate and distinct entities, the 
veteran, while in service, suffered from back strain only.  

In a December 2004 addendum, the examiner commented that in 
addition to the above impressions, the veteran had been found 
to have a marked lumbar scoliosis convex to right with strong 
rotary component (hereditary).  This condition could be 
considered a predisposing factor in the development of 
diagnoses 1, 2, and 3, and existed prior to entry in the 
service.  

A January 2005 RO memorandum that sought additional answers 
from the VA examiner.  Particularly, the examiner was asked 
to identify all current manifestations of the veteran's 
service-connected chronic low back strain, both orthopedic 
and neurologic, and the resulting functional impairment.  A 
January 2005 addendum contained the examiner's listing of 
manifestations of low back strain, such as muscular rigidity, 
temporary postural deformity, muscular tenderness, or 
limitation of motion.  The examiner stated that being free of 
complaints for a protracted period of time does not mean that 
a patient was not subject to low back strain.  Additionally, 
there are no neurologic manifestations of low back strain.  

With regard to the veteran's request for an increased 
schedular evaluation, only the factors as enumerated in the 
applicable rating criteria will be considered.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  

According to the rating criteria in effect when the veteran 
initially sought an increased rating, he already has the 
maximum schedular under Diagnostic Codes (DCs) 5292 and 5295.  
Where a veteran is in receipt of the maximum rating for 
limitation of motion of a joint, the DeLuca provisions do not 
apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Since 
there is no applicable Diagnostic Code (DC) that provides an 
evaluation in excess of 40 percent for chronic low back 
strain prior to September 26, 2003, 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 are not applicable.

Also, under the rating criteria currently in effect, the 
record lacks evidence that the veteran suffers from 
unfavorable ankylosis of the entire thoracolumbar spine for 
the next highest rating of 50 percent.

In terms of the rating criteria for intervertebral disc 
syndrome, a preponderance of the competent medical evidence 
indicates that the veteran's disc problems are not related 
to his service-connected chronic low back strain.  A 
September 2004 VA examination addendum noted that the disk 
herniation and low back strain were separate and distinct 
entities.  

The veteran's representative asserted that in-service x-ray 
showed, in fact, pars interarticularis on the right L-5, 
which was diagnosed as spondylosis.  The September 2004 
addendum, however, noted the latter finding, and after 
assessing the interim medical evidence, determined that, 
still, chronic low back strain was the only back disability 
experienced by the veteran during active duty.  Also, the 
March 1999 VA examiner had opined that the in-service 
diagnosis of pars interarticularis had not been a correct 
diagnosis at that time because the defect was not currently 
present.  VA routinely relies on the opinion of a competent 
medical expert, see Owens v. Brown, 7 Vet. App. 429, 433 
(1995), and Bloom v. West, 12 Vet. App. 18 (1999), because 
the Board cannot generate its own medical conclusion, see 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, 
probative opinions are crucial for adjudication.  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (observing 
that "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches," and 
"as is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators"); Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (recognizing that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  

In sum, the Board has assessed the totality of the VA 
examinations/addendum of record, and finds that the 
prevailing medical conclusion (based upon examiners' reviews 
of the claims file, solicitations of subjective complaints 
and history, and objective evaluations) that current 
intervertebral disc syndrome was precipitated by events post-
service, and was not due to, or may be considered part and 
parcel of, the service-connected chronic low back strain.  As 
such, any consideration of DCs addressing symptoms of 
disc/neurologic problems is not apposite at this time.  
Necessarily, therefore, the record does not support a finding 
that a bilateral leg disability is secondary to service-
connected low back strain-rather, VA examination had found 
any leg pain due was due to intervertebral disc syndrome, 
which, as just noted, is not associated with the veteran's 
service-connected low back strain.  See 38 C.F.R. § 3.310.  
Even if, as stated in a December 2004 VA examination 
addendum, pre-existing lumbar scoliosis was considered a 
predisposing factor of the later development of degenerative 
disc disease, the fact remains that the evidence fails to 
support a finding that the veteran's intervertebral disc 
syndrome is related to his service-connected low back strain.  

Finally, it is noted that the veteran collected Workers' 
Compensation for his back.  Also, a March 1999 Social 
Security Administration decision found the veteran to be 
disabled under the Social Security Act due to degenerative 
disc disease with lumbar radiculopathy, right Achilles 
tendonitis, chronic bronchitis, gastroesophageal reflux 
disease, and diabetes.  While the latter decision is relevant 
to VA decisionmaking, it does not address specific legal 
standards unique to VA adjudication-that is, it does not 
answer the kinds of questions that had been posed in the 
Board's 2003 remand.  As such, it does not alter the outcome 
of this decision.  

Because a preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

A rating in excess of 40 percent for service-connected 
chronic low back strain is denied.

Service connection for a bilateral leg disability as 
secondary to service-connected chronic low back strain is 
denied.  



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


